Citation Nr: 0946081	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978 and November 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Buffalo, New York, (hereinafter RO).  

In October 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has asserted, to include in sworn testimony to 
the undersigned at the October 2009 hearing, that symptoms 
during service represented early manifestations of multiple 
sclerosis.  In particular, she asserts that a service 
treatment record dated in November 1976 which demonstrated 
complaints of dizziness and hearing problems is indicative of 
in-service symptoms of multiple sclerosis.  

As support for the Veteran's assertions, a VA examiner in 
June 2003 stated that it appeared that the Veteran's multiple 
sclerosis began in 2002, but that if any records from the 
military showed "dizziness, visual complaints, weakness or 
other neurological symptoms this may change the date of 
onset."  In addition, although much of it appears to be 
simply information provided by the Veteran and transcribed by 
the health care provider, a September 2004 report completed 
by a VA neurologist indicated the Veteran's first symptoms of 
multiple sclerosis began while she was in service, with the 
examiner referencing the November 1976 service treatment 
report that demonstrated dizziness and hearing problems.  She 
also noted that the Veteran complained about bilateral leg 
cramps in 1976 (the service treatment reports do not reflect 
such complaints), and that the Veteran suffered from vertigo 
several times during 1976 and 1977 but that she did not have 
a work up during those years.  

Review of the evidence also includes a November 2002 private 
clinical report that depicts possible symptoms of multiple 
sclerosis "six or seven years" ago.  The Board notes that 
multiple sclerosis may be presumed to have been incurred in 
service if manifested to a degree of 10 percent or more 
within seven years of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As the 
Veteran was separated from her second period of service in 
1991, symptoms that occurred six or seven years prior to the 
November 2002 private treatment would have been experienced 
during the presumptive period for establishing service 
connection multiple sclerosis.  

The Veteran's representative stated in February 2009 that 
given the in-service symptoms, the fact that the Veteran 
currently has a diagnosis of multiple sclerosis, and the fact 
that multiple sclerosis is a disease that develops over time 
such that "some symptoms must have manifested before the 
diagnosis in November 2002," the Veteran should be afforded 
a VA examination that includes a medical opinion as to 
whether there is a link between multiple sclerosis and 
symptoms demonstrated during service or the presumptive 
period.  The Board agrees that the requested VA examination 
is necessary in this case in order to comply with the duty to 
assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's representative also requested that the veteran 
be afforded the opportunity to submit lay statements, in 
particular, apparently, those that would demonstrate symptoms 
of multiple sclerosis within the presumptive period.  The RO 
will be asked upon remand to afford the veteran the 
opportunity to provide this information.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should contact the veteran 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim, to include lay statements that 
may demonstrate symptoms or treatment 
for multiple sclerosis within seven 
years of her separation from service in 
April 1978 or April 1991.  

2.  After the development requested 
above has been accomplished to the 
extent possible, the Veteran should be 
afforded a VA neurologic examination 
that includes an opinion as to whether 
her multiple sclerosis had its onset in 
service, to include comments as to the 
significance in this regard of the 
treatment for dizziness documented in 
November 1976, or whether symptoms of 
multiple sclerosis were shown within 
seven years of her separation from 
service in April 1978 or April 1991.  
The claims file should be made 
available to the examiner for review 
prior to the examination, and a 
rationale provided for any opinion 
expressed.  If it is not possible to 
provide the opinions sought, that 
likewise should be explained.  

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


